Citation Nr: 0510862	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 17, 
1998, for the award of a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Veteran represented by:	John E. Cheatham, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1985 to May 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

For the reasons stated below, the case is REMANDED to the 
agency of original jurisdiction via the Appeals Management 
Center (AMC), in Washington, D.C.  

REMAND

The veteran has been awarded a total disability rating based 
on individual unemployability (TDIU), effective from 
September 17, 1998, the date of receipt of her claim for 
increase.  

Under 38 C.F.R. § 3.400(o)(1), the general rule for an 
effective date for an increase rating is the date of receipt 
of the claim or date entitlement arose, whichever is later.  
In this case, the date of receipt of claim is September 17, 
1998, which the RO has assigned as the effective date of the 
TDIU.  

Under 38 C.F.R. § 3.400(o)(2), the effective date may also be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of claim controls. 

The record contains a copy of a VA Vocational Rehabilitation 
document, dated in September 1997 within one year of the date 
of the claim for increase.  The document refers to the 
veteran's inability to maintain a job and a request for a 
determination as to the feasibility for employment.  
As such a determination is the type of evidence needed to 
substantiate the claim for an earlier effective date, under 
the duty to assist, 38 C.F.R. § 3.159, the case is remanded 
to the agency of original jurisdiction for the following 
action. 

1.  Obtain the veteran's VA vocational 
rehabilitation folder. 

2.  After the above development, 
adjudicate the claim, considering whether 
it was factually ascertainable that the 
veteran was unemployable at any time 
within the one year preceding the date of 
receipt of the claim in September 1998.  
If the any determination remains adverse 
to the veteran, issue a supplemental 
statement of and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

